Citation Nr: 0627213	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-34 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
left shoulder disability.

4.  Whether new and material evidence has been received to 
reopen the claim for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  The issue of 
service connection for hypertension was previously denied on 
a direct basis in a September 1989 rating decision; however, 
the issue before the Board now is secondary service 
connection.    

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for a 
left shoulder disability and back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence linking 
hypertension to the veteran's service-connected diabetes 
mellitus. 

2.  The veteran's type II diabetes mellitus requires insulin 
and restricted diet, but does not require regulation of 
activities.


CONCLUSIONS OF LAW

1.  Hypertension was not caused or aggravated by the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.303,  3.310 
(2005). 
2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code (DC) 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was provided with the required notice by August 
2001, November 2005, and May 2006 letters from the RO which 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  He was also informed about the 
assignment of disability ratings and effective dates for the 
award of benefit if service connection is awarded, including 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

All available evidence pertaining to the veteran's claims has 
been obtained.  The record before the Board contains service 
medical records and post-service medical records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  

The record reflects that the agency of original jurisdiction 
readjudicated the veteran's claims following the provision of 
the required notice, all required assistance has been 
provided, and there is no prejudice in adjudicating the 
veteran's claims at this time.

Analysis

1.  Service connection for hypertension, as secondary to 
service-connected type II diabetes mellitus.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§§ 3.303, 3.310.

The record demonstrates that the veteran currently has 
hypertension is service-connected for type II diabetes 
mellitus.  

However, there is no competent medical evidence that 
hypertension was caused by diabetes mellitus.  In fact, a May 
1990 VA clinical record reflects treatment for hypertension, 
more than five years prior to the first diagnosis of diabetes 
mellitus.  Nor is there any competent medical evidence that 
hypertension was aggravated by diabetes mellitus.  In this 
regard, the medical evidence of record does reflect that the 
veteran has peripheral neuropathy secondary to diabetes 
mellitus.   

While the veteran has suggested that his hypertension is 
related to his diabetes mellitus, as a lay person with no 
medical expertise or training, his opinion on the etiology of 
a medical condition is not competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Absent any competent medical evidence that the veteran's 
hypertension was caused or aggravated by his service-
connected diabetes mellitus, service connection for 
hypertension is not warranted and the claim must be denied.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

2.  An initial rating in excess of 20 percent for type II 
diabetes mellitus.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 20 percent rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus.  A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating.  Non-
compensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, DC 7913.  

In this case, the veteran meets some (but not all) of the 
requirements for a higher rating.  First, numerous treatment 
records reflect that he takes insulin.  For example, the July 
2005 VA examination report noted that he takes insulin twice 
a day.  Next, the evidence reflects that he follows a 
restricted diet in an effort to manage his diabetes.  For 
example, a June 2005 VA clinic record noted that the veteran 
made improvements in his diet and that his diet was very 
restricted (he was advised to add other foods to his diet).  
Therefore, the Board finds that the veteran takes insulin and 
restricts his diet to manage his diabetes mellitus.

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added)

There is no competent medical evidence that indicates that 
the veteran has been prescribed or advised to avoid strenuous 
occupational and recreational activities, as is required to 
merit a higher rating of 40 percent.  While a June 2005 VA 
clinical record noted that the veteran's exercise was very 
limited due to his use of a cane, a July 2005 VA examination 
specifically stated that there were no restricted activities 
due to the veteran's diabetes mellitus.  

The veteran was hospitalized for his diabetes mellitus in 
September 1995.   However, the July 2005 VA examination 
report noted that, although the veteran could not work in a 
strenuous physical job, he could work.  There are no special 
factors necessitating referral for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321 (b)(1).

The preponderance of the evidence is against the claim for a 
higher rating, there is no doubt to be resolved, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus, is 
denied.  

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied. 



REMAND

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
requires in a claim to reopen that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found 
insufficient in the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim 
was denied.  

Accordingly, the case is REMANDED for the following action:

Send the veteran notice of what evidence and 
information is necessary to reopen the claims and 
also of the evidence and information that is 
necessary to establish entitlement to the 
underlying claims for the benefit sought, as 
outlined by the Court in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


